This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
     also note that this electronic memorandum opinion may contain computer-generated errors or other
     deviations from the official paper version filed by the Court of Appeals and does not include the
     filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                                  No. 31,903

 5 JONATHAN GALLEGOS,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF SAN JUAN COUNTY
 8 William C. Birdsall, District Judge

 9 Gary K. King, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Jacqueline L. Cooper, Chief Public Defender
13 J.K. Theodosia Johnson, Assistant Appellate Defender
14 Santa Fe, NM

15 for Appellant

16                                 MEMORANDUM OPINION

17 VIGIL, Judge.

18          Gallegos appeals an order denying his motion to withdraw his plea. In our

19 notice of proposed summary disposition, we proposed to dismiss Gallegos’s appeal,
 1 since Gallegos’s notice of appeal was filed late. Gallegos has filed a memorandum

 2 in opposition, which we have duly considered. As we are not persuaded by his

 3 arguments, we dismiss this appeal for the reasons stated in our notice of proposed

 4 summary disposition. To the degree that Gallegos may have a claim of ineffective

 5 assistance of counsel based on either (1) his new counsel’s failure to timely file the

 6 notice of appeal or (2) his prior counsel’s representation of him in entering the plea,

 7 our dismissal of this appeal does not prevent him from seeking to present evidence in

 8 support of those arguments in a post-conviction proceeding.

 9        IT IS SO ORDERED.


10                                                _______________________________
11                                                MICHAEL E. VIGIL, Judge

12 WE CONCUR:



13 _________________________________
14 RODERICK T. KENNEDY, Judge



15 _________________________________
16 J. MILES HANISEE, Judge




                                              2